DETAILED ACTION
Claims 1 through 20 originally filed 24 March 2020. By amendment received 23 September 2021; claims 1, 14, and 15 are amended. By amendment received 16 May 2022; claims 1, 5, 12, 15, and 20 are amended and claim 14 is cancelled. Claims 1 through 13 and 15 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

The amendments to claims 1 and 15 overcome the previous rejections under 35 U.S.C. 112 made in relation to these claims and dependent claims thereof. As such, these rejections are withdrawn.

The cancellation of claim 14 renders the previous drawing objection and all previous rejections of claim 14 moot. As such, the objections to the drawings and all previous rejections of claim 14 are withdrawn.

Applicant argues that the combined teachings of Suzuki et al. (Suzuki, US Pub. 2006/0050755), Shimizu et al. (Shimizu, US Pub. 2008/0212633), and Ueki et al. (Ueki, US Pub. 2006/0227835) do not teach or render obvious the limitation "an intermediate layer formed above the active region structure, wherein the intermediate layer comprises a first surface facing the active region structure and a second surface under the second reflector" because, according to applicant, these references do not teach the intermediate layer. This argument is persuasive. However, upon further consideration, Sirbu et al. (Sirbu, US Pub. 2002/0131458) has been determined to render this feature obvious. As such, a new rejection has been formulated as set forth below.

Applicant argues that the combined teachings of Shimizu alone does not teach the air gap of claim 1 because, according to applicant, Shimizu does not include an air gap.
This argument is not persuasive because it does not address the rejection. The limitation "An air gap formed in the intermediate layer" was cited as rendered obvious by the combined teachings of Suzuki, Shimizu, and Ueki with this element specifically cited as being taught by Suzuki (see Suzuki, ¶48 describing Figs. 1 and 4C, pts. 15A and 44A with the airgap being part 44A). Particularly, Shimizu is not cited as teaching an air gap.
The limitation "An air gap formed in the intermediate layer" was rendered obvious by the combined teachings of Suzuki, Shimizu, and Ueki. The argument that Shimizu alone does not teach this feature cannot be persuasive because the rejection was based on the combined teachings of Suzuki, Shimizu, and Ueki (MPEP §2145IV).

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 5, 7 through 13, 15 through 18, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (Suzuki, US Pub. 2006/0050755) in view of Shimizu et al. (Shimizu, US Pub. 2008/0212633) in view of Sirbu et al. (Sirbu, US Pub. 2002/0131458) and further in view of Ueki et al. (Ueki, US Pub. 2006/0227835).

Regarding claim 1, Suzuki discloses, "A first substrate" (p. [0033] and Fig. 1, pt. 12).  "A first reflector disposed on the first substrate" (p. [0033] and Fig. 1, pts. 12 and 13A).  "A second reflector" (p. [0033] and Fig. 1, pt. 16A).  "An active region structure disposed between the first reflector and the second reflector" (p. [0033] and Fig. 1, pts. 13A, 14A, and 16A).  "Wherein the active region structure comprises a quantum well structure" (p. [0033] and Fig. 1, pt. 14A).  "Wherein the active region structure generates a photonic standing wave" (p. [0033] and Fig. 1, pts. 13A, 14A, and 18A, where a standing wave is inherently formed within the cavity due to the device being a laser).  "An intermediate layer formed above the active region structure" (p. [0048] and Fig. 1, pt. 15A).  "Wherein the intermediate layer comprises a first surface facing the active region structure and a second surface under the second reflector" (Fig. 1, pts. 14A, 15A, and 16A).  "An air gap formed in the intermediate layer" (p. [0048], Figs. 1 and 4C, pts. 15A and 44A).  "Wherein the air gap opens both the first surface and the second surface of the intermediate layer" (p. [0048] and Fig. 1, pts. 14A, 15A, 16A, and 44A).  "[The air gap] constitutes an optical path from the active region structure to the second reflector" (p. [0048] and Fig. 1, pts. 14A, 15A, and 16A).  "A P-side electric contact layer patterned on a top surface of the second reflector" (p. [0033] and Fig. 1, pts. 16A and 19A).  "[The P-side electric contact layer] connecting to a p-side of the active region structure" (p. [0033] and Fig. 1, pts. 16A and 19A).  "A VCSEL laser output formed on the top surface of the second reflector" (Fig. 1, pt. 19a, where opening 19a is the light emission aperture).  Suzuki does not explicitly disclose, "A plurality of current spreading layers."  "An aperture layer disposed above the quantum well structure."  "Wherein the aperture layer comprises an optical aperture for a laser light emitted by the VCSEL."  "A tunnel junction layer disposed between the aperture layer and the second reflector."  "Wherein the air gap, the optical aperture in the aperture layer, and the VSCEL laser output align on one optical axis."  Shimizu discloses, "A plurality of current spreading layers" (p. [0026], [0050], and Fig. 7, pts. 4, 6, and 8).  "An aperture layer disposed above the quantum well structure" (p. [0026], [0050], and Fig. 7, pts. 5 and 7).  "Wherein the aperture layer comprises an optical aperture for a laser light emitted by the VCSEL" (p. [0029], [0050], and Fig. 7, pts. 7 and 7b, where the oxide aperture 7b necessarily functions the same as the oxide aperture of the present invention due to being substantially similar in construction).  "A tunnel junction layer disposed between the aperture layer and the second reflector" (p. [0051] and Fig. 7, pts. 7, 13, and 19).  "Wherein the air gap, the optical aperture in the aperture layer, and the VSCEL laser output align on one optical axis" (Fig. 7, pts. 7a and 12, where inclusion of this feature in Suzuki causes all features to line up due to the coordination of parts 15A and 19a of Figure 1 of Suzuki).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki with the teachings of Shimizu.  In view of the teachings of Suzuki regarding a VCSEL, the additional inclusion of an oxide aperture and tunnel junction as taught by Shimizu would enhance the teachings of Suzuki by allowing for further control over how current flows through the device.
The combination of Suzuki and Shimizu does not explicitly disclose, "An interfacial layer formed between a bottom surface of the second reflector and the second surface of the intermediate layer outside the air gap."  "Wherein the interfacial layer does not overlap with the airgap."  Sirbu discloses, "An interfacial layer formed between a bottom surface of the second reflector and the second surface of the intermediate layer outside the air gap" (p. [0033] and Fig. 2, pts. 17 and 18).  "Wherein the interfacial layer does not overlap with the airgap" (p. [0033] and Fig. 2, pts. 17 and 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Suzuki and Shimizu with the teachings of Sirbu.  In view of the teachings of Suzuki regarding a VCSEL including an air gap formed by bonding a DBR chip having spacer layers to the rest of the laser device, the alternate fabrication sequence of including the spacer layers atop the active region rather than the DBR as taught by Sirbu would enhance the teachings of Suzuki and Shimizu by allowing the structure to be fabricated through a suitably alternate manner.
The combination of Suzuki, Shimizu, and Sirbu does not explicitly disclose, "An N-type electric contact layer patterned adjacent to the active region structure."  Ueki discloses, "An N-type electric contact layer patterned adjacent to the active region structure" (p. [0050] and Fig. 2, pts. 29 and 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Suzuki, Shimizu, and Sirbu with the teachings of Ueki.  In view of the teachings of Suzuki and Shimizu regarding a VCSEL device, the alternate location of the lower electrodes beside the active layer as taught by Ueki would enhance the teachings of Suzuki, Shimizu, and Sirbu by allowing for alternate electrical connections as well as by avoiding delivering current through the lower DBR layer.

Regarding claim 2, Suzuki discloses, "Wherein the VCSEL is configured to emit a laser light within a wavelength range from 1200 nanometers (nm) to 1900 nm" (p. [0025]).  

Regarding claim 3, Suzuki discloses, "Wherein the first reflector comprises a distributed Bragg reflector (DBR) stack including an even number of alternating semiconductor layers" (p. [0060] and Fig. 1, pt. 13A, a collection of layers includes a subset of those layers because the term "includes" is open-ended).  "Wherein the second reflector comprises a DBR stack including an odd number of alternating semiconductor layers" (p. [0061] and Fig. 1, pt. 16A, a collection of layers includes a subset of those layers because the term "includes" is open-ended).  

Regarding claim 4, the combination of Suzuki, Shimizu, Sirbu, and Ueki does not explicitly disclose, "Wherein each of the first reflector and the second reflector comprises un-doped alternating layers of aluminum gallium arsenide (AlGaAs) and gallium arsenide (GaAs)."  The examiner takes Official Notice of the fact that it was known in the art that the reflectors of a VCSEL may be formed of undoped AlGaAs/GaAs. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the DBR layers of undoped AlGaAs/GaAs so as to employ layers having desired optical and crystallographic properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Regarding claim 5, Suzuki discloses, "Wherein the P-side electric contact layer is formed on the top surface of the doped second reflector" (p. [0033] and Fig. 1, pts. 16A and 19A).  Suzuki does not explicitly disclose, "Wherein the second reflector comprises doped alternating layers of AlGaAs and GaAs."  Shimizu discloses, "Wherein the second reflector comprises doped alternating layers of AlGaAs and GaAs" (p. [0027], [0050] and Fig. 7, pt. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki with the teachings of Shimizu for the reasons provided above regarding claim 1.  

Regarding claim 7, the combination of Suzuki, Shimizu, and Sirbu does not explicitly disclose, "Wherein the plurality of current spreading layers comprises a first current spreading layer and a second current spreading layer stacked under the quantum well structure."  Ueki discloses, "Wherein the plurality of current spreading layers comprises a first current spreading layer and a second current spreading layer stacked under the quantum well structure" (p. [0049] and Fig. 2, pts. 22 and 23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Suzuki, Shimizu, and Sirbu with the teachings of Ueki for the reasons provided above regarding claim 1.  
The combination of Suzuki, Shimizu, Sirbu, and Ueki does not explicitly disclose, "Wherein both the first and the second current spreading layers contain n-type GaAs."  The examiner takes Official Notice of the fact that it was known in the art to use n-GaAs for lower contact layers within a VCSEL. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ n-GaAs for lower contact layers so as to achieve desired electrical, optical, and crystallographic properties within the layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 8, Suzuki does not explicitly disclose, "Wherein the plurality of current spreading layers further comprises a third current spreading layer between the quantum well structure and the aperture layer."  Shimizu discloses, "Wherein the plurality of current spreading layers further comprises a third current spreading layer between the quantum well structure and the aperture layer" (p. [0026], [0050], and Fig. 7, pt. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki with the teachings of Shimizu for the reasons provided above regarding claim 1.  
The combination of Suzuki, Shimizu, Sirbu, and Ueki does not explicitly disclose, "Wherein the third current spreading layer contains n-type GaAs."  The examiner takes Official Notice of the fact that it was known in the art to use n-GaAs as a current spreading layer on both sides of the active layer so as to achieve particular electrical effects due to the physical placement of the p-doped and n-doped layers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ n-GaAs for the layer directly above the active layer so as to achieve desired electrical properties associated with this arrangement, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 9, Suzuki does not explicitly disclose, "Wherein the plurality of current spreading layers further comprises a fourth current spreading layer between the aperture layer and the tunnel junction layer."  "Wherein the fourth current spreading layer contains p-type GaAs."  Shimizu discloses, "Wherein the plurality of current spreading layers further comprises a fourth current spreading layer between the aperture layer and the tunnel junction layer" (p. [0026], [0051], and Fig. 7, pts. 8 and 13).  "Wherein the fourth current spreading layer contains p-type GaAs" (p. [0026], [0050], and Fig. 7, pt. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki with the teachings of Shimizu for the reasons provided above regarding claim 1.  

Regarding claim 10, Suzuki does not explicitly disclose, "Wherein the plurality of current spreading layers further comprises a fifth current spreading layer between the tunnel junction layer and the intermediate layer."  "Wherein the fifth current spreading layer contains n-type GaAs."  Shimizu discloses, "Wherein the plurality of current spreading layers further comprises a fifth current spreading layer between the tunnel junction layer and the intermediate layer" (p. [0051] and Fig. 7, pt. 14).  "Wherein the fifth current spreading layer contains n-type GaAs" (p. [0051] and Fig. 7, pt. 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki with the teachings of Shimizu for the reasons provided above regarding claim 1.  

Regarding claim 11, the combination of Suzuki and Shimizu does not explicitly disclose, "Wherein a boundary layer is disposed directly on the fifth current spreading layer."  Sirbu discloses, "Wherein a boundary layer is disposed directly on the fifth current spreading layer" (p. [0037] and Fig. 5, pts. 27 and 31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Suzuki and Shimizu with the teachings of Sirbu for the reasons provided above regarding claim 1.  
The combination of Suzuki, Shimizu, Sirbu, and Ueki does not explicitly disclose, "Wherein the boundary layer contains AlGaAs and has etch selectivity over GaAs."  The examiner takes Official Notice of the fact that it was known in the art to employ AlGaAs as an etch stop layer for GaAs. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ AlGaAs for the etch stop layer so as to employ an etch stop layer similar to the existing material system, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 12, the combination of Suzuki and Shimizu does not explicitly disclose, "Wherein the interfacial layer is formed by fusing the bottom surface of the second reflector and the second surface of the intermediate layer by applying a wafer bonding technique."  Sirbu discloses, "Wherein the interfacial layer is formed by fusing the bottom surface of the second reflector and the second surface of the intermediate layer by applying a wafer bonding technique" (p. [0042] and Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Suzuki and Shimizu with the teachings of Sirbu for the reasons provided above regarding claim 1.  
The combination of Suzuki, Shimizu, Sirbu, and Ueki does not explicitly disclose, "Wherein the intermediate layer contains GaAs."  The examiner takes Official Notice of the fact that it was known in the art to employ GaAs as a material for constituent layers of a VCSEL device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the intermediate layers of GaAs since GaAs is employed for numerous other layers having similar purposes within the VCSEL of Suzuki, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 13, the combination of Suzuki, Shimizu, Sirbu, and Ueki does not explicitly disclose, "Wherein the first substrate is a silicon wafer."  The examiner takes Official Notice of the fact that it was known in the art to employ silicon as an initial substrate for a III-V laser device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a silicon substrate so as to make use of a relatively more common initial substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 15, Suzuki discloses, "Providing a first substrate" (p. [0033] and Fig. 1, pt. 12).  "Disposing a first reflector on the first substrate" (p. [0033] and Fig. 1, pts. 12 and 13A).  "Providing a second substrate" (p. [0040] and Fig. 4A, pt. 41A).  "Disposing a second reflector on the second substrate" (p. [0040] and Fig. 4A, pts. 16A and 41A).  "Forming an active region structure for a photonic standing wave between the first reflector and the second reflector" (p. [0033] and Fig. 1, pts. 13A, 14A, and 16A).  "Wherein the active region comprises a quantum well structure" (p. [0033] and Fig. 1, pt. 14A).  "Removing the second substrate from the second reflector" (p. [0042] and Fig. 5C, pt. 41A).  "[Forming] a P-side electric contact layer on a top surface of the second reflector" (p. [0033] and Fig. 1, pts. 16A and 19A).  "[The P-side electric contact layer] connecting to a p-side of the active region structure" (p. [0033] and Fig. 1, pts. 16A and 19A).  "Forming a laser output of the VCSEL on the top surface of the second reflector" (Fig. 1, pt. 19a, where opening 19a is the light emission aperture).  Suzuki does not explicitly disclose, "A plurality of current-spreading layers."  "A tunnel junction layer."  "An aperture layer between the quantum well structure and the tunnel junction layer."  "Wherein the aperture layer is configured to have an optical aperture."  "Disposing an intermediate layer between the active region structure and the second reflector."  "Wherein the intermediate layer comprises a first surface facing the active region structure and a second surface under the second reflector."  "Wherein the air gap is configured to be above the optical aperture."  "Wherein the opening through the intermediate layer, the optical aperture, and the laser output align on one optical axis."  Shimizu discloses, "A plurality of current-spreading layers" (p. [0026], [0050], and Fig. 7, pts. 4, 6, and 8).  "A tunnel junction layer" (p. [0051] and Fig. 7, pt. 13).  "An aperture layer between the quantum well structure and the tunnel junction layer" (p. [0026], [0050], and Fig. 7, pts. 5, 7, and 13).  "Wherein the aperture layer is configured to have an optical aperture" (p. [0029], [0050], and Fig. 7, pts. 7 and 7b, where the oxide aperture 7b necessarily functions the same as the oxide aperture of the present invention due to being substantially similar in construction).  "Disposing an intermediate layer between the active region structure and the second reflector" (Fig. 1, pts. 14A, 15A, and 16A).  "Wherein the intermediate layer comprises a first surface facing the active region structure and a second surface under the second reflector" (Fig. 1, pts. 14A, 15A, and 16A).  "Wherein the air gap is configured to be above the optical aperture" (Fig. 7, pts. 7a and 12, where inclusion of this feature in Suzuki locates the air gap above the aperture).  "Wherein the opening through the intermediate layer, the optical aperture, and the laser output align on one optical axis" (Fig. 7, pts. 7a and 12, where inclusion of this feature in Suzuki causes all features to line up due to the coordination of parts 15A and 19a of Figure 1 of Suzuki).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki with the teachings of Shimizu for the reasons provided above regarding claim 1.  
The combination of Suzuki and Shimizu does not explicitly disclose, "Forming an air gap through the first surface and the second surface of the intermediate layer."  "Attaching the intermediate layer directly to a bottom surface of the second reflector."  "Forming an interfacial layer between the bottom surface of the second reflector and the second surface of the intermediate layer outside the airgap."  "Wherein the interfacial layer does not overlap with the airgap."  Sirbu discloses, "Forming an air gap through the first surface and the second surface of the intermediate layer" (p. [0041] and Fig. 5, pts. 17 and 30).  "Attaching the intermediate layer directly to a bottom surface of the second reflector" (p. [0042] and Fig. 5, pts. 17 and 12).  "Forming an interfacial layer between the bottom surface of the second reflector and the second surface of the intermediate layer outside the airgap" (p. [0033] and Fig. 2, pts. 17 and 18).  "Wherein the interfacial layer does not overlap with the airgap" (p. [0033] and Fig. 2, pts. 17 and 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Suzuki and Shimizu with the teachings of Sirbu for the reasons provided above regarding claim 1.  
The combination of Suzuki, Shimizu, and Sirbu does not explicitly disclose, "Forming an N-type electric contact layer adjacent to the active region structure."  Ueki discloses, "Forming an N-type electric contact layer adjacent to the active region structure" (p. [0050] and Fig. 2, pts. 29 and 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Suzuki, Shimizu, and Sirbu with the teachings of Ueki for the reasons provided above regarding claim 1.  
The combination of Suzuki, Shimizu, Sirbu, and Ueki does not explicitly disclose, "[The air gap] has a width larger than a width of the optical aperture."  The examiner takes Official Notice of the fact that it was known in the art to form an air gap that is wider than an oxide aperture so as to prevent light propagating from the oxide aperture from intersecting the sidewalls of the air gap. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to coordinate the width of the oxide aperture and the air gap so as to regulate how light propagates through each layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 16, Suzuki does not explicitly disclose, "A third current spreading layer disposed between the quantum well structure and the aperture layer."  "A fourth current spreading layer disposed between the aperture layer and the tunnel junction layer."  "Wherein the fourth current spreading layer contains p-type GaAs."  "A fifth current spreading layer disposed between the tunnel junction layer and the intermediate layer."  "Wherein the fifth current spreading layer contains n-type GaAs."  Shimizu discloses, "A third current spreading layer disposed between the quantum well structure and the aperture layer" (p. [0026], [0050], and Fig. 7, pt. 6).  "A fourth current spreading layer disposed between the aperture layer and the tunnel junction layer" (p. [0026], [0051], and Fig. 7, pts. 8 and 13).  "Wherein the fourth current spreading layer contains p-type GaAs" (p. [0026], [0050], and Fig. 7, pt. 8).  "A fifth current spreading layer disposed between the tunnel junction layer and the intermediate layer" (p. [0051] and Fig. 7, pt. 14).  "Wherein the fifth current spreading layer contains n-type GaAs" (p. [0051] and Fig. 7, pt. 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki with the teachings of Shimizu for the reasons provided above regarding claim 1.  
The combination of Suzuki, Shimizu, and Sirbu does not explicitly disclose, "Wherein the plurality of current spreading layers comprises a first current spreading layer and a second current spreading layer stacked under the quantum well structure."  Ueki discloses, "Wherein the plurality of current spreading layers comprises a first current spreading layer and a second current spreading layer stacked under the quantum well structure" (p. [0049] and Fig. 2, pts. 22 and 23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Suzuki, Shimizu, and Sirbu with the teachings of Ueki for the reasons provided above regarding claim 1.  
The combination of Suzuki, Shimizu, Sirbu, and Ueki does not explicitly disclose, "Wherein both the first and the second current spreading layers contain n-type GaAs."  The examiner takes Official Notice of the fact that it was known in the art to use n-GaAs for lower contact layers within a VCSEL. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ n-GaAs for lower contact layers so as to achieve desired electrical, optical, and crystallographic properties within the layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
The combination of Suzuki, Shimizu, Sirbu, and Ueki does not explicitly disclose, "Wherein the third current spreading layer contains n-type GaAs."  The examiner takes Official Notice of the fact that it was known in the art to use n-GaAs as a current spreading layer on both sides of the active layer so as to achieve particular electrical effects due to the physical placement of the p-doped and n-doped layers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ n-GaAs for the layer directly above the active layer so as to achieve desired electrical properties associated with this arrangement, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 17, the combination of Suzuki and Shimizu does not explicitly disclose, "A boundary layer disposed directly on the fifth current spreading layer."  Sirbu discloses, "A boundary layer disposed directly on the fifth current spreading layer" (p. [0037] and Fig. 5, pts. 27 and 31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Suzuki and Shimizu with the teachings of Sirbu for the reasons provided above regarding claim 1.  
The combination of Suzuki, Shimizu, Sirbu, and Ueki does not explicitly disclose, "Wherein the boundary layer contains AlGaAs and has etch selectivity over GaAs."  The examiner takes Official Notice of the fact that it was known in the art to employ AlGaAs as an etch stop layer for GaAs. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ AlGaAs for the etch stop layer so as to employ an etch stop layer similar to the existing material system, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 18, the combination of Suzuki, Shimizu, Sirbu, and Ueki does not explicitly disclose, "Wherein the first reflector and the second reflector each comprises un-doped alternating layers of aluminum gallium arsenide (AlGaAs) and gallium arsenide (GaAs)."  The examiner takes Official Notice of the fact that it was known in the art that the reflectors of a VCSEL may be formed of undoped AlGaAs/GaAs. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the DBR layers of undoped AlGaAs/GaAs so as to employ layers having desired optical and crystallographic properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
The combination of Suzuki, Shimizu, Sirbu, and Ueki does not explicitly disclose, "Wherein the intermediate layer comprises GaAs."  The examiner takes Official Notice of the fact that it was known in the art to employ GaAs as a material for constituent layers of a VCSEL device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the intermediate layers of GaAs since GaAs is employed for numerous other layers having similar purposes within the VCSEL of Suzuki, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 20, the combination of Suzuki and Shimizu does not explicitly disclose, "Wherein attaching the second surface of the intermediate layer directly to bottom surface of the second reflector comprises applying a wafer bonding technique."  Sirbu discloses, "Wherein attaching the second surface of the intermediate layer directly to bottom surface of the second reflector comprises applying a wafer bonding technique" (p. [0042] and Fig. 5, pts. 17 and 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Suzuki and Shimizu with the teachings of Sirbu for the reasons provided above regarding claim 1.  

Claims 6 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Shimizu in view of Sirbu in view of Ueki and further in view of Viktorovitch et al. (Viktorovitch, US Pub. 2003/0107034).

Regarding claim 6, the combination of Suzuki, Shimizu, Sirbu, and Ueki does not explicitly disclose, "Wherein the air gap has a height equal to one quarter of an emission wavelength of the VCSEL in air."  Viktorovitch discloses, "Wherein the air gap has a height equal to one quarter of an emission wavelength of the VCSEL in air" (p. [0057] and Fig. 5A, pts. 10-3 and 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Suzuki, Shimizu, Sirbu, and Ueki with the teachings of Viktorovitch.  In view of the teachings of Suzuki regarding a VCSEL including an air gap, the alternate sizing of the air gap as a component layer to a DBR as taught by Viktorovitch would enhance the teachings of Suzuki, Shimizu, Sirbu, and Ueki by allowing the air gap to contribute to the reflectivity of the DBR layer.
The combination of Suzuki, Shimizu, Sirbu, Ueki, and Viktorovitch does not explicitly disclose, "Wherein a bottom side of the air gap is placed in an antinode of the photonic standing wave and a top side of the air gap is placed in a node of the photonic standing wave."  The examiner takes Official Notice of the fact that it was known in the art to coordinate the location of nodes and antinodes within a VCSEL with the position of the layers of the DBR. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the air gap in the noted manner relative to the standing wave, so as to ensure the standing wave interacts with the air gap in the desired manner.

Regarding claim 19, the combination of Suzuki, Shimizu, Sirbu, and Ueki does not explicitly disclose, "Adjusting a height of the opening in the intermediate layer to be equal to one quarter of an emission wavelength of the VCSEL in air."  Viktorovitch discloses, "Adjusting a height of the opening in the intermediate layer to be equal to one quarter of an emission wavelength of the VCSEL in air" (p. [0057] and Fig. 5A, pts. 10-3 and 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Suzuki, Shimizu, Sirbu, and Ueki with the teachings of Viktorovitch for the reasons provided above regarding claim 6.  
The combination of Suzuki, Shimizu, Sirbu, Ueki, and Viktorovitch does not explicitly disclose, "Placing a bottom side of the opening in an antinode of the photonic standing wave and a top side of the air gap in a node of the photonic standing wave."  The examiner takes Official Notice of the fact that it was known in the art to coordinate the location of nodes and antinodes within a VCSEL with the position of the layers of the DBR. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the air gap in the noted manner relative to the standing wave, so as to ensure the standing wave interacts with the air gap in the desired manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828